Whitfield, J.,
delivered the opinion of the court.
The appellee surveyed and plotted over sixty separate and distinct tracts. He did not merely run out the boundaries around a plantation. The purpose of the surveying and plotting was to divide up a large plantation into separate small tracts, for convenience in renting to tenants who wanted only small tracts; and the lines were run around each of these sixty and odd tracts, and there were over sixty plots of survey made, thus showing each tract separately.
*84If reference were had alone to § 157 of the code of 1880, which governs in this case, it would be difficult to see clearly what is meant, but, on tracing the legislation from which that section is condensed (see code 1857, p. 131, art. 172; Hutch. Code, p. 166), it is plain that the $2.50 allowed for making a plot of the survey does not constitute the compensation in a case like this, where over sixty separate plots have been made. The $1.50 allowed by the code of 1857, and by the act of December 7, 1811, where the territory was needing constant surveys over lands of large extent and diverse character as to situation, etc., was a sum allowed for an additional copy of a plot when such copy contained not more than three plots. When there were more, fifty cents were to be allowed for every additional plot. The $1.50 allowed in code 1880, §157, for ‘ each additional plot, ” is to be interpreted in its allowance in the light of the legislation from which it has been condensed. The language in Hutch. Code, p. 166, is, “For every single plot, ’ ’ etc., and provision is made for proper allowance when town lots have been surveyed. The action of the learned trial judge was in accord with these views, and the judgment is

Affirmed.